Case:12-13815-TBM Doc#:716 Filed:08/16/21                  Entered:08/16/21 16:31:08 Page1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF COLORADO

 In re:                                          )
                                                 )
 UNITED WESTERN BANCORP, INC.,                   )       Case No. 12-13815 TBM
 EIN: XX-XXXXXXX                                 )       Chapter 7
                                                 )
                                  Debtor.        )


                MOVANT'S CERTIFICATE OF NON-CONTESTED MATTER AND
                           REQUEST FOR ENTRY OF ORDER


         On July 29, 2021, Simon E. Rodriguez, Chapter 7 Trustee of the Bankruptcy Estate of
 United Western Bancorp, Inc., Movant, filed a motion or application pursuant to L.B.R. 9013-1
 entitled Motion for Order Approving Abandonment of Asset Pursuant to 11. U.S.C. §554(a).
 Movant hereby certifies that the following is true and correct:

         1. Service of the motion/application, notice and proposed order were timely made on all
 parties against whom relief is sought and those otherwise entitled to service pursuant to the FED.
 R. BANKR. P. and the L.B.R. as is shown on the Certificate of Service, L.B. Form 9013-1.2,
 previously filed with the motion/application on July 29, 2021.

         2. Mailing of the notice was timely made on all other creditors and parties in interest
 pursuant to L.B.R. 9013-1 and 2002-1 (or in the manner permitted by an order of the court, a copy
 of which is attached), as is shown on the certificate of service, L.B. Form 9013-1.2, previously
 filed with the notice on July 29, 2021.

             3. The docket numbers for each of the following relevant documents are:

                    a.     the motion and all documents attached thereto and served therewith,
                           (Docket No. 710);
                    b.     the Notice, (Docket No. 711)
                    c.     the Certificate of Service of the Application and the Notice, (Docket No.
                           712); and
                    e.     the proposed order, (Docket No. 710-1).

         4. No objections to or requests for hearing on the motion were received by the undersigned,
 or filed with the court and docketed in the case file by the date designated in the Notice.

        WHEREFORE, Movant prays that the court forthwith enter an order, a form of which is
 submitted herewith, granting the requested relief.

             Dated: August 16, 2021.

                                                     1
 3547252.1
Case:12-13815-TBM Doc#:716 Filed:08/16/21   Entered:08/16/21 16:31:08 Page2 of 2




                                   IRELAND STAPLETON PRYOR & PASCOE, PC


                                    /s/ Mark E. Haynes
                                   Mark E. Haynes, #12312
                                   717 17th Street, Suite 2800
                                   Denver, CO 80202
                                   Telephone: (303) 623-2700
                                   Facsimile: (303) 623-2062
                                   E-mail: mhaynes@irelandstapleton.com

                                   Attorneys for Simon E. Rodriguez, Chapter 7 Trustee
                                   of the Bankruptcy Estate of United Western Bancorp,
                                   Inc.




                                      2
 3547252.1
